                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9          TAMARA ANN BROWN,                                CASE NO. C18-5219-JCC
10
                                  Plaintiff,                 ORDER
11
                 v.
12          COMMISSIONER OF SOCIAL
            SECURITY,
13
                                  Defendant.
14

15          This matter comes before the Court on the parties’ stipulated motion for attorney fees

16 under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d) (Dkt. No. 22). Plaintiff

17 prevailed on an appeal of an agency action and is thus entitled to an award of attorney fees. (See

18 Dkt. Nos. 20, 21.) Accordingly, the Court GRANTS the parties’ stipulated motion (Dkt. No. 22).

19 Pursuant to 28 U.S.C. § 2412(d), the Court AWARDS attorney fees in the amount of $1,899.02.

20          If the Department of the Treasury determines that Plaintiff’s EAJA fees are not subject to

21 any offset allowed under the Department’s Offset Program, then the check for attorney fees shall

22 be made payable to Plaintiff’s attorney, Kevin Kerr, based upon Plaintiff’s assignment of these

23 amounts to counsel. Regardless of any offset, the check shall be mailed to Kevin Kerr at the

24 following address: P.O. Box 14490, Portland, OR 97293.

25          //

26          //


     ORDER
     C18-5219-JCC
     PAGE - 1
 1          DATED this 30th day of July 2019.

 2




                                                A
 3

 4

 5
                                                John C. Coughenour
 6                                              UNITED STATES DISTRICT JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-5219-JCC
     PAGE - 2
